Citation Nr: 0428897	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  99-02 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
disabling for malignant idiopathic anaphylaxis.

2.  Entitlement to an initial compensable rating for exercise 
induced compartment syndrome.

3.  Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from  June 1984 to June 
1988, and from August 1988 to May 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The RO granted service connection 
for malignant idiopathic anaphylaxis, evaluated 20 percent 
disabling effective May 1998, and bilateral exercise induced 
compartment syndrome, evaluated noncompensable effective May 
1998.  The RO also denied entitlement to service connection 
for hyperlipidemia.

In February 1999 the RO granted entitlement to an increased 
evaluation of 40 percent for malignant idiopathic anaphylaxis 
retroactive to May 1998.  In June 2003 the RO granted 
entitlement to an increased evaluation of 60 percent for 
malignant idiopathic anaphylaxis retroactive to May 1998.   

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his increased rating claim and as such, it remains 
in appellate status. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

These claims must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in September 2002.

The arguments of the veteran and his representative are that 
he is entitled to higher initial evaluations for malignant 
idiopathic anaphylaxis and bilateral exercised induced 
compartment syndrome.  They also argue that he is entitled to 
service connection for hyperlipidemia as a result of his 
military service.  The veteran has indicated in recent 
statements that his hyperlipidemia was due to a change in 
diet caused by medications prescribed for his anaphylaxis.  

A preliminary review of the record reveals the veteran 
reported being evaluated extensively at Washington University 
for his malignant idiopathic anaphylaxis.  It does not appear 
that the aforementioned treatment records have been 
associated with the claims folder.  

Under the provisions of 38 C.F.R. § 3.159(c)(1), VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request and if the records 
are not received, at least one-follow-up request. 38 C.F.R. 
§§ 3.159(c)(1).  Therefore, in order to comply with the duty 
to assist as outlined above, efforts should be made to obtain 
treatment records from Washington University.

The veteran's malignant idiopathic anaphylaxis was originally 
rated under 38 C.F.R. § 4.104, diagnostic code 7118, for 
angioneurotic edema.  In a June 2003 rating decision, the 
veteran's anaphylaxis was increased by the RO to 60 percent 
disabling under 38 C.F.R. § 4.118, diagnostic code 7825, for 
urticaria.  While a 60 percent rating is the maximum 
allowable under diagnostic code 7825, there are other 
analogous criteria that may provide for a higher rating. 
38 C.F.R. § 4.118.

During the pendency of this claim, the rating criteria for 
evaluating skin disorders was amended, effective from August 
30, 2002. See 67 Fed. Reg. 147, 49590-49599 (July 31, 2002).  
In the instant case, while the veteran was given notice in 
the June 2003 supplemental statement of the case (SSOC) that 
the rating criteria for evaluating skin disorders was 
amended, the last VA examination of record is dated in 
January 2001, prior to the regulation changes noted above.  

The Board finds that the January 2001 VA examination is 
inadequate for evaluating the veteran's current level of 
impairment, as it does not address the new skin criteria. 
38 C.F.R. § 4.70.  The new schedule for rating disabilities 
of the skin now provides separate rating criteria for 
exfoliative dermatitis (erythroderma) under diagnostic code 
7817. 38 C.F.R. § 4.118 (2003).  Previous examinations did 
not consider the new skin criteria in order to assign a 
higher rating.

In addition, as the aforementioned report of examination is 
over three years old, a contemporaneous examination is 
necessary to verify whether there has been an improvement in 
the veteran's malignant idiopathic anaphylaxis or a material 
change in disability. 38 C.F.R. § 3.327(a).  

Similarly, as the last VA examination of record for the 
veteran's bilateral exercise induced compartment syndrome was 
also in January 2001, a contemporaneous examination is 
necessary. Id.

The veteran has also filed a claim of entitlement to service 
connection for hyperlipidemia.  While the RO previously found 
the veteran's claim to not be well grounded on the basis that 
hyperlipidemia is a congenital defect not subject to service 
connection, the veteran has contended that he did not enter 
service with hyperlipidemia.  He argues that an elevated 
cholesterol reading was caused by a change in diet due to 
medications prescribed for his service-connected malignant 
idiopathic anaphylaxis.  The Board finds that this amounts to 
a secondary service connection claim.  The RO has not 
considered awarding service connection on a secondary basis.  

Thus, the matter should be remanded in order to provided 
notice to the veteran regarding what evidence and information 
is necessary in order to satisfy a secondary service 
connection claim.  In addition, a VA examination is necessary 
to render a determination on the merits.  Though the veteran 
was afforded a general VA examination in August 1998, it does 
not appear to have evaluated the veteran for hyperlipidemia.  
Moreover, it does not address whether hyperlipidemia is 
proximately due to or the result of the service-connected 
malignant idiopathic anaphylaxis.  38 C.F.R. § 3.310.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims, to include a secondary service 
connection claim for hyperlipidemia, and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for malignant idiopathic 
anaphylaxis, bilateral exercise induced 
compartment syndrome, and hyperlipidemia 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

The VBA AMC should contact the veteran 
and request that he provide the specific 
information necessary to obtain records 
from Washington University, to include 
the address, doctors' names, and dates of 
treatment.  The appropriate release forms 
should be completed and returned to VA. 

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
examinations of the veteran by 
appropriately qualified medical 
specialists, including on a fee basis if 
necessary for the purpose of ascertaining 
the nature and extent of severity of 
malignant idiopathic anaphylaxis and 
exercise induced compartment syndrome, 
and the etiology of hyperlipidemia, if 
present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical specialists prior 
and pursuant to conduction and completion 
of the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
appropriate medical specialist address 
the following medical issues:

Entitlement to an initial rating in 
excess of 60 percent disabling for 
malignant idiopathic anaphylaxis. 

Whether the veteran's disability is 
manifested by:

a)	exfoliative dermatitis (erythroderma) 
generalized involvement of the skin, 
plus systemic manifestations (such as 
fever, weight loss, and 
hypoproteinemia), and constant or near 
constant systemic therapy such as 
therapeutic doses of corticosteriods, 
immunosuppressive retinoids, PUVA 
(psoralen with long-wave ultraviolet A 
light) or UVB (ultraviolet B light) 
treatments, or electron beam therapy 
required during the past 12-month 
period; and/or
b)	bronchial asthma with FEV-1 less than 
40 percent predicted, or FEV-1/FVC 
less than 40 percent, or more than one 
attack per week with episodes of 
respiratory failure, or requires daily 
use of systemic (oral or parenteral) 
high dose corticosteriods or immuno-
suppressive medications.

Entitlement to an initial compensable 
rating for bilateral exercise induced 
compartment syndrome.  

Whether the veteran's disability is 
manifested by:

a)	thrombo-angitis obliterans (Beurger's 
Disease) with claudication on walking 
more than 100 yards, and diminished 
peripheral pulses or ankle/brachial 
index of 0.9 or less;
b)	 thrombo-angitis obliterans (Beurger's 
Disease) with claudication on walking 
between 25 and 100 yards on a level 
grade at 2 miles per hour, and trophic 
changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial 
index of 0.7 or less;
c)	thrombo-angitis obliterans (Beurger's 
Disease) with claudication on walking 
less than 25 yards on a level grade at 
2 miles per hour and either persistent 
coldness of the extremity or 
ankle/brachial index of 0.5 or less; 
or
d)	thrombo-angitis obliterans (Beurger's 
Disease) with ischemic limb pain at 
rest and either deep ischemic ulcers 
or ankle/brachial index of 0.4 or 
less.

Entitlement to service connection for 
hyperlipidemia. 

The examiner is asked to determine 
whether:

a)	the veteran currently has 
hyperlipidemia;
b)	and any currently diagnosed 
hyperlipidemia is as least as likely 
as not related to the veteran's period 
of active duty service or is in the 
nature of a congenital disease or 
defect (the examiner is asked to make 
reference to the veteran's service 
medical records which contain 
diagnoses of: hyperlipidemia upon 
examination in December 1997; elevated 
triglycerides upon examination in 
August 1994; and increased lipid 
panel, control with diet and exercise, 
upon examination in December 1992);
c)	and any currently diagnosed 
hyperlipidemia is proximately due to, 
the result of, or aggravated by the 
service-connected malignant idiopathic 
anaphylaxis. 

Any opinions expressed by the medical 
specialists must be accompanied by a 
complete rationale. 

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.  As to 
the claim of secondary service connection, 
the VBA AMC should documents its 
consideration of the applicability of 
38 C.F.R. § 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claimss for benefits, to include a summary of the evidence 
and applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until the VBA AMC 
notifies him; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of 
his claims for service connection and increased evaluations, 
and may result in their denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


